Title: To James Madison from Samuel Warren and John Geddes, 18 January 1813 (Abstract)
From: Warren, Samuel,Geddes, John
To: Madison, James


18 January 1813, Charleston. Support “Mr [Mordecai] Noah of this City, appointed Consul for the port of Riga in Russia,” who “contemplates making application to the administration of the United States, for the purpose of procuring a change in his place of destination in Consequence of the War, now existing in the North of Europe, as well as a desire of being more actively employed.”
